400 Howard Street San Francisco, CA 94105 Tel +1 Fax +1 Jack.Gee@blackrock.com March 1, 2016 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 RE: iShares U.S. ETF Trust (the “Trust”) Securities Act File No. 333-179904; Investment Company Act File No. 811-22649 Ladies and Gentlemen: Pursuant to Rule 497(j) of the Securities Act of 1933, as amended, and on behalf of the Trust, please accept this letter as certification that the Prospectuses and Statements of Additional Information for the following Trust funds, each dated March 1, 2016, do not differ from those contained in Post- Effective Amendment No. 191 to the Trust’s Registration Statement on Form N-1A, filed electronically on February 25, 2016: iShares Commodities Select Strategy ETF iShares Interest Rate Hedged 10+ Year Credit Bond ETF iShares Interest Rate Hedged Corporate Bond ETF iShares Interest Rate Hedged Emerging Markets Bond ETF iShares Interest Rate Hedged High Yield Bond ETF iShares Short Maturity Bond ETF iShares Short Maturity Municipal Bond ETF iShares U.S. Fixed Income Balanced Risk ETF iShares Ultra Short-Term Bond ETF If you have any questions, please do not hesitate to contact Benjamin J. Haskin of Willkie Farr & Gallagher LLP at (202) 303-1124. Yours truly, /s/ Jack Gee Jack Gee Treasurer and Chief Finanical Officer cc:Benjamin J. Haskin, Esq.
